EX-10 2 exhibit10.htm ex1005122005

EXHIBIT 10.1

THE CIT GROUP/BUSINESS CREDIT, INC.
1211 Avenue of the Americas 22nd Floor
New York, New York 10036

May 12, 2005

Rock of Ages Corporation
772 Graniteville Road
Barre, Vermont 05654

Re:     Waiver of Event of Default

Gentlemen:
 

      We refer to the Financing Agreement, dated as of December 17, 1997 (as
amended, the "Financing Agreement"), among Rock of Ages Corporation, Rock of
Ages Kentucky Cemeteries, LLC, Carolina Quarries, Inc., Pennsylvania Granite
Corp., Keith Monument Company LLC, Rock of Ages Memorials Inc. and Sioux Falls
Monument Co. (collectively, the "Companies"), the lenders from time to time
parties thereto (the "Lenders"), and The CIT Group/Business Credit, Inc., as
agent for the Lenders (in such capacity, the "Agent"). Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed thereto in the
Financing Agreement.

     Based upon the preliminary financial information you have provided us, the
Companies maintained an Operating Cash Flow Ratio for the four (4) fiscal
quarters ending in March 2005 (the "Designated Period") of .04 to 1.00. The
failure of the Companies to maintain an Operating Cash Flow Ratio for the
Designated Period of at least .71 to 1.00, in violation of Paragraph 14 of
Section 7 of the Financing Agreement, constitutes an Event of Default thereunder
(the "Designated Event of Default"). We hereby waive the Designated Event of
Default, provided that the actual Operating Cash Flow Ratio maintained by the
Companies for the Designated Period is not less than .04 to 1.00.

     Except to the extent expressly set forth herein, no waiver of any of the
terms, provisions or conditions of the Financing Agreement is intended or
implied and nothing herein shall constitute a waiver of any existing or future
Defaults or Events of Default (whether or not the Agent or any Lender has
knowledge thereof) other than the Designated Event of Default.

Very truly yours,   THE CIT GROUP/BUSINESS CREDIT, INC.  

/s/ Nick Malatestinic

Nick Malatestinic
Vice President and Team Leader

 

Acknowledged and Agreed:   CHITTENDEN TRUST COMPANY   By:/s/ John W. Kingston
Name: John W. Kingston
Title:   Vice President

--------------------------------------------------------------------------------

 